IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,128-01


                    EX PARTE SANTIAGO JIMMY DICKSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1280036-A IN THE 262ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to twenty-five years’ imprisonment. The Fourteenth Court of

Appeals affirmed his conviction. Dickson v. State, No. 14-11-00886-CR (Tex. App.—Houston [14th

Dist.] Feb. 28, 2013) (not designated for publication).

        In two grounds, Applicant contends that his trial counsel rendered ineffective assistance. He

argues that counsel did not prepare for trial, investigate Applicant’s concerns or the State’s

discovery, prepare witnesses (including Applicant) for their testimony, and did not consult with a
                                                                                                       2

mental health professional. Applicant also argues that counsel did not fully advise Applicant of the

options to have either the court or jury assess punishment. Finally, Applicant alleges that counsel did

not tell him he had a right to have witnesses testify on his behalf at punishment. The habeas court

recommended dismissing the writ application because it was non-compliant, but made no findings

addressing Applicant’s compliant, amended writ application that was filed in response to the court’s

initial findings.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

        It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing,

it shall determine if Applicant is represented by counsel, and if not, whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. In addition to making specific findings addressing the issues in

Applicant’s first ineffective assistance of counsel ground, the trial court shall also make specific

findings of fact addressing how counsel advised Applicant of his punishment options, and whether
                                                                                                      3

Applicant understood that he could offer evidence on his behalf in a punishment hearing. The trial

court shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: February 3, 2016
Do not publish